Citation Nr: 0019681	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  99-01 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to a compensable evaluation for patella 
femoral pain syndrome, right knee.

2.  Entitlement to a compensable evaluation for patella 
femoral pain syndrome, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to May 
1988.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's right knee does not have painful motion, 
lateral instability, or recurrent subluxation, and his range 
of motion in the right knee is between zero and 130 degrees.

3.  The veteran's left knee does not have painful motion, 
lateral instability, or recurrent subluxation, and his range 
of motion in the left knee is between zero and 130 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for patella 
femoral pain syndrome, right knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).  

2.  The criteria for a compensable evaluation for patella 
femoral pain syndrome, left knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R.           § 
4.71a, Diagnostic Code 5257 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has stated that he has problems climbing stairs, 
walking, and swimming because of his knees, especially his 
right knee, and that his symptoms warrant compensable 
evaluations under the applicable diagnostic codes.  However, 
the initial question before the Board is whether the veteran 
has submitted well-grounded claims, and if so, whether the VA 
has properly assisted him in the development of those claims.  
In this case, the Board finds that the veteran's claims are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is also satisfied that the record contains 
all relevant evidence necessary for an equitable disposition 
of this appeal, and that no further assistance to the veteran 
is required pursuant to 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and, 
(f) pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

The Office of VA General Counsel (GC) has issued two 
precedent opinions pertinent to claims of entitlement to 
higher evaluations for knee disabilities.  These GC opinions 
reflect that a veteran who has X-ray evidence of arthritis 
and instability of the knee may be evaluated separately under 
Diagnostic Codes 5003 and 5257 provided additional disability 
is shown.  VAOPGCPREC 23-97 (July 1, 1997) (23-97); VAOGCPREC 
9-98 (August 14, 1998) (9-98).  Additional disability is 
shown when a veteran meets the criteria for a noncompensable 
evaluation under either DC 5260 or 5261, which include 
flexion limited to 60 degrees or extension limited to 5 
degrees, or when there is painful motion such that it adds to 
the actual limitation of motion shown under DC 5260 or DC 
5261.  9-98 at paragraphs 1, 6.  A separate evaluation may 
also be granted under DC 5003 and 38 C.F.R. § 4.59, when a 
veteran technically has full range of motion that is 
inhibited by pain.  9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). 

The RO rated the veteran's right and left knee patella 
femoral pain syndrome as noncompensably disabling in both 
knees under Diagnostic Code (DC) 5257 (1999).  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaulation are not met.  38 C.F.R. § 4.31.  Under DC 5257, a 
10 percent rating is warranted for slight recurrent 
subluxation or lateral instability.  A 20 percent rating is 
warranted for moderate recurrent subluxation or lateral 
instability and a 30 percent rating is warranted for severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, DC 5257.

Other diagnostic codes that are pertinent to rating knee 
claims are DC 5260 and DC 5261.  (Normal range of motion of 
the knee is to 140 degrees in flexion and to zero degrees in 
extension.  See 38 C.F.R. § 4.71, Plate II.)  Under DC 5260, 
a zero percent rating is warranted if flexion of the leg is 
limited to 60 degrees.  A 10 percent rating is warranted if 
flexion is limited to 45 degrees, and a 20 percent rating is 
warranted if flexion of the leg is limited to 30 degrees.  A 
30 percent rating is warranted if flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, DC 5260.

Diagnostic Code 5261 provides a zero percent rating if 
extension of the leg is limited to 5 degrees.  A 10 percent 
rating is warranted if extension is limited to 10 degrees, 
and a 20 percent rating is warranted if extension of the leg 
is limited to 15 degrees.  A 30 percent rating is warranted 
if extension is limited to 20 degrees, and a 40 percent 
rating is warranted if extension is limited to 30 degrees.  A 
50 percent rating, the maximum schedular evaluation, is 
warranted if extension is limited to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.

At a VA examination in June 1991, the veteran's knees had no 
evidence of effusion.  The examiner indicated that he 
likewise did not detect evidence of tenderness, redness, or 
swelling.  The veteran's collaterals, menisci, and cruciates 
were all clinically intact, and range of motion for both 
knees was zero to 140 degrees.  On passive range of motion, 
the examiner reported that there was no patellofemoral 
crepitus bilaterally.  The veteran's patellae did not sublux, 
and the examiner diagnosed clinically normal right and left 
knees.

According to a medical record dated June 1997 from the 
Honolulu VA Medical Center, the veteran reported that he had 
hurt his knee during physical training.  He visited a doctor 
at that point, but did not receive thorough treatment.  The 
examination was the result of unrelated psychological 
concerns, but the Board notes that the report documented the 
veteran's reports of knee pain.  Treatment records from 
between August 1995 and June 1997 do not otherwise address 
the veteran's knee symptomatology.

At a VA examination in July 1998 in connection with his 
compensation claim, the veteran reported sharp pain under his 
kneecap.  He reported that his kneecap would "pull off," 
and the right knee was worse than the left knee.  The 
indicated that he had pain along the medical side of the 
knee, that there was no swelling, but he had instability.  He 
further indicated that he had flare-ups about once per month, 
and that his right knee pain was aggravated by walking or 
swimming too much.  He avoided walking more than one mile per 
day.  The examination report reflects that the veteran did 
not use crutches, a cane, or braces, and he had not undergone 
any surgeries on the knees.  

On physical examination, the examiner reported that the knees 
did not have pain on motion bilaterally.  Range of motion was 
not limited by pain.  The veteran had normal alignment of the 
legs, a normal gait, and he was able to walk on his toes and 
heels.  The veteran's flexion was 130 degrees both actively 
and passively in each knee; his extension was to zero degrees 
in both knees bilaterally.  The examiner indicated that the 
veteran had "no effusion both knees, no patellofemoral 
crepitus, [and] normal patellofemoral tracking."  The 
veteran also objectively had normal stability in both knees.  
Anterior and posterior cruciate ligaments were normal in both 
knees, and McMurray's test was negative bilaterally.  The 
examiner reported there was some pain left patellofemoral 
compression, but patella tracked normally bilaterally.  The 
examination report reflects that X-rays of both knees showed 
no abnormalities, no arthritis, and a normal patellar tilt.  
The examiner diagnosed bilateral patellofemoral pain syndrome 
"without arthritis or patellar instability."

The veteran proffered testimony at his RO hearing in June 
1999 that he had pain in his right knee, but his left knee 
did not bother him significantly.  He indicated that the 
reverend at the Honolulu Church of Light gave him specific 
touch healing along with some vibration for therapy.  The 
veteran indicated that he did not see medical doctors for 
knee treatment, but he used Ibuprofen for the pain.  He said 
he did not use a cane or crutches, but he was thinking of 
acquiring such devices.  

The examination report of July 1998 reflected that the 
veteran has minimal symptoms in both of his knees.  The 
veteran had minor loss of movement in the knees, with flexion 
to 130 degrees, and his extension was normal bilaterally.  
The examination report reflected no evidence of excessive 
movement, and it did not show evidence of weakened movement 
due to any condition including muscle injury, diseased 
nerves, or divided or lengthened tendons.  The veteran had 
subjective complaints of excess fatigability, but the 
examiner in July 1998 reported that there was no pain on 
motion.  The Board acknowledges the veteran's subjective 
complaints and has considered many factors including 
instability of station, disturbance of locomotion, and 
interference with sitting and standing.  

Nevertheless, the clinical evidence of record shows that 
there are almost no objective symptoms on which to base a 
compensable evaluation under DC 5257.  In this regard, the 
examiner in July 1998 specifically stated that there was no 
lateral instability.  The report does not reflect any 
positive finding with regard to recurrent subluxation and 
subluxation has not been diagnosed.  The veteran did not 
report that he was experiencing recurrent subluxation at his 
Travel Board hearing in June 1999.  As discussed, the 
applicable code requires slight lateral instability or 
recurrent subluxation for a compensable evaluation.  The 
record does not reflect any positive clinical evidence that 
the veteran has either of these symptoms.  Instead, the 
record specifically shows that the veteran does not have 
instability in either knee, as recorded by the July 1998 
examination report.  

The veteran has indicated that his right knee is more 
symptomatic than his left knee, but the clinical record does 
not show that either knee is symptomatic.  He has been 
diagnosed with patellofemoral pain syndrome without arthritis 
or patellar instability, and the diagnostic code under which 
the RO rated him only provides a compensable evaluation for 
slight instability.  Thus, neither knee warrants a 
compensable evaluation.  Both of the veteran's knees had no 
effusion or crepitus, and normal patellofemoral tracking.  
The veteran indicated that he felt instability in his knees, 
but on objective examination, there was no instability in 
either knee.  His anterior and posterior cruciate ligaments 
were normal bilaterally, and there were no abnormalities on 
X-ray examination in his knees.  In light of all of these 
factors, the Board concludes that a compensable evaluation is 
not warranted for either of the veteran's knees under DC 
5257.

Likewise, the Board finds that compensable evaluations are 
not warranted under diagnostic codes 5260 and 5261 for either 
of his knees.  The veteran has no limitation of extension, 
whereas a 10 percent evaluation under DC 5261 requires 
extension limited to 10 degrees.  The veteran can flex to 130 
degrees; the compensable evaluation under DC 5260 requires 
flexion limited to 45 degrees.  Considering the July 1998 
examination report and the measurements recorded at that 
time, compensable evaluations are not warranted bilaterally 
for the knees under diagnostic codes 5260 and 5261.  See 
38 C.F.R. § 4.71a, DC 5260 and DC 5261.

The Board has further considered both GC opinions regarding 
knee disabilities; however, the X-ray study in July 1998 did 
not confirm that the veteran had arthritis in either of his 
knees.  As such, separate disability evaluations are not 
applicable.  The Board emphasizes that the veteran does not 
meet the noncompensable evaluations under either DC 5260 or 
DC 5261 for limitation of motion.  Thus, VAOGCPREC 9-98 does 
not warrant a compensable evaluation, and the examiner in 
July 1998 indicated that there was no pain on motion that 
added to actual limitation of motion.  In other words, the 
veteran does not technically have full range of motion that 
is inhibited by pain.  See 9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In 
any event, since DC 5257 is not predicated on loss of range 
of motion, §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson (Brenda) v. Brown, 9 Vet. App. 7 (1996).  

Although the veteran is unemployed and apparently keeps his 
activities to a minimum, the record does not include any 
medical evidence of marked interference with employment 
attributable to the knee disabilities, a potentially 
pertinent factor which might qualify the veteran for 
consideration of an extra-schedular compensation rating.  See 
38 C.F.R. § 3.321 (1999).  For instance, on a VA psychosocial 
workup on June 1997 it was noted that his usual employment 
pattern had been one of unemployment and he felt ambivalent 
about working.  As a final matter, the applicability of the 
doctrine of reasonable doubt under 38 U.S.C.A. § 5107(b) has 
been considered; however, the doctrine is inapplicable 
because the preponderance of the evidence is against the 
present claims.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).


ORDER

Entitlement to a compensable evaluation for patella femoral 
pain syndrome, right knee, is denied.

Entitlement to a compensable evaluation for patella femoral 
pain syndrome, left knee, is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals


 

